Citation Nr: 1021780	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  04-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from December 1977 to 
June 1986 with subsequent Reserve Service through June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
September 2004.  The Board originally remanded the issue for 
further development in December 2004 and then again in May 
2009.  


FINDING OF FACT

The Veteran's right knee disability, to include degenerative 
changes, is causally related to an injury suffered either on 
active duty for training or inactive duty training in June 
1991. 


CONCLUSION OF LAW

Residuals of right knee injury, to include degenerative 
changes, were incurred during service.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated while 
performing active duty for training (ADT), or from an injury 
incurred or aggravated while performing inactive duty 
training (IADT).  38 U.S.C.A. §§ 101(24), 106, 1131.

On a March 1990 report of medical history, the Veteran marked 
"don't know" when asked have you ever had or have you now 
arthritis, rheumatism, or bursitis.  He did not respond when 
asked about a "trick" or locked knee.  The examiner noted 
arthritis, knee pain, and swelling, 1990, resolved.  On the 
March 1990 report of medical examination, the examiner noted 
no knee swelling, tenderness, or crepitus - stable knee.  He 
also marked the lower extremities as clinically normal.  

A June 26, 1991, private medical record shows that the 
Veteran presented for treatment of right knee pain which he 
indicated began after he jumped off the back of a truck while 
at Camp Perry on June 15, 1991.  He reported mild swelling at 
the time.  The examiner noted a limp favoring the right leg.  
He diagnosed a sprain of the right knee, possible medial 
meniscal tear.  In July 1991, the Veteran visited orthopedics 
noting that he fell and landed on his right foot causing his 
knee to buckle.  He heard a pop and noted swelling one month 
prior.  The examiner did a physical examination and diagnosed 
rule out medial meniscus tear.  The Veteran was scheduled for 
an arthrogram in August 1991 but refused the test when he 
realized it involved an injection.  The examiner noted that 
the Veteran is improving.  A January 1992 record shows that 
the Veteran cancelled surgery in December 1991, but had 
arthroscopic surgery in February 1992.  

A September 1992 record notes that the Veteran jumped out of 
a truck and now has pressure on his right knee.  The examiner 
also noted a history of a knee operation in May.  The 
examiner diagnosed right knee pain, rule out traumatic 
effusions.  A later September 1992 record showed right knee 
pain for three weeks after jumping down from a truck.  It 
continued for weeks after.  The examiner diagnosed right knee 
sprain, rule out meniscal tear.  In November 1992, the 
examiner noted a history of arthroscopic surgery in January 
1992 that did well until he lifted a heavy weight and 
developed medial joint line pain.  The Veteran was afforded 
an MRI and the examiner diagnosed early osteoarthritis of the 
medial compartment.

A June 2000 VA record showed right knee pain status post 
arthroscopic surgery in 1986 that he hurt during military 
service.  The examiner noted that the knee occasionally 
throbs and swells and that the last physical therapy was 14 
years ago.  The examiner diagnosed a right knee ache since 
surgery and recommended a trial of physical therapy, 
ibuprofen, and capsaicin.  May 2002 x-rays revealed early 
degenerative arthritic changes.  August 2002 MRI showed no 
significant abnormality other than a small or early 
subchondral cyst in the posterior subchondral bone of the 
medial femoral condyle.  

The Veteran was afforded a VA examination in October 2002.  
He reported an injury when he jumped off a truck in 1991.  He 
underwent arthroscopic surgery at that time for some 
debridement of the joint.  He noted a gradual worsening and 
persistent problems.  He reported pain, weakness, stiffness, 
swelling, fatigability, and giveaway to the right knee.  Upon 
physical examination the examiner noted medial compartment 
tenderness to soreness, patellofemoral pain, and some 
crepitation noted with motion.  He found no limitation of 
motion or effusion and the Veteran's knee was stable.  He 
diagnosed residual postoperative injury right knee.  October 
2002 x-rays of the knee showed no significant bone or joint 
abnormality.  

The Veteran's wife wrote a statement indicating that the 
Veteran was injured during a training exercise in June 1991 
while at Camp Perry.  Additionally, a fellow service-member 
wrote a letter stating that the Veteran was injured while 
dismounting a military vehicle at Camp Perry in June of 1991 
while on a training exercise.  

The Board notes that the file contains a document entitled 
"request for correction of chronological statement of 
retirement points" that was signed by the Veteran's Captain 
who verified from official documents that the information was 
correct.  According to this document, the Veteran had 17 
active duty points and 48 inactive duty points between June 
24, 1990 and June 23, 1991.

The Board acknowledges that in its remands, the Board 
requested that the RO verify the Veteran's specific weekends 
on active and inactive duty during the month of June 1991.  
Despite numerous requests from the RO to various military 
units and record holders, the RO has been unable to obtain 
any detailed record of the Veteran's dates of service.  As 
such, the Board must base its decision solely on the evidence 
of record.  

The evidence contains a June private medical record showing 
that the Veteran claimed that he had right knee pain jumping 
off a truck while at Camp Perry on June 15, 1991 (just 11 
days before).  This is a significant item of evidence in that 
it is close in time to the claimed injury and supports the 
Veteran's statements and testimony regarding an injury on 
that dated. The Veteran has submitted letters supporting the 
statement recorded in that medical document, including a 
letter from a fellow service-member who served with him.  
This service-member stated that the Veteran was injured while 
dismounting a military vehicle at Camp Perry in June of 1991 
while on a training exercise.  This is significant in that a 
training exercise suggests some type of reserve duty as 
opposed to civilian duty.  The Board also notes that the 
Veteran's personnel record showed 17 active duty points and 
48 inactive duty points between June 24, 1990 and June 23, 
1991.  Based on the available evidence, the Board finds that 
the Veteran was either on active duty training or inactive 
duty training at Camp Perry on June 15, 1991, and that he 
injured his right knee on that date.   

Again the Board notes that service connection may be granted 
for disability resulting from a disease or injury incurred or 
aggravated while performing ADT or from an injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1131.  As the Veteran's claimed disability is the result 
of an injury and not the result of a disease, the Veteran 
would be entitled to service connection if incurred during 
either ADT or IADT.  

The Board also notes that the Veteran has a currently 
diagnosed disability and has had continuity of symptomatology 
since his June 1991 injury.  As such, entitlement to service 
connection for residuals of a right knee injury, to include 
degenerative arthritic changes, is warranted.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  The Board's May 2009 remand directed 
the RO to furnish the Veteran with notice of the manner of 
assigning a disability rating and an effective date.  It is 
unclear whether the RO took such action.  However, no useful 
purpose would be served by again remanding for such notice 
since the Veteran may always file a timely notice of 
disagreement if he wishes to appeal from these downstream 
determinations which will be made by the RO in the course of 
implementing the grant of service connection. 


ORDER

Entitlement to service connection for residuals of right knee 
injury, to include degenerative changes, is warranted.  The 
appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


